EXHIBIT 10.10


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER
THE U.S. SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE OR FOREIGN
JURISDICTION, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED AND QUALIFIED
PURSUANT TO THE RELEVANT PROVISIONS OF U.S. FEDERAL AND STATE OR APPLICABLE
FOREIGN SECURITIES LAWS OR IF THE COMPANY IS PROVIDED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION AND QUALIFICATION UNDER U.S.
FEDERAL AND STATE OR APPLICABLE FOREIGN SECURITIES LAWS IS NOT REQUIRED.
 


 
VIVAKOR, INC.
2008 INCENTIVE PLAN
NOTICE OF NONSTATUTORY STOCK OPTION GRANT
 
VIVAKOR, INC. (the “Company”) hereby grants you the following Option to purchase
shares of its common stock (“Shares”).  The terms and conditions of this Option
are set forth in the Stock Option Agreement (“Stock Option Agreement”) that
follows and the VIVAKOR, INC. 2008 Incentive Plan (the “Plan”), both of which
are attached to and made a part of this document.  This page is meant to be a
cover page for informational purposes only, in the event any of the terms hereon
are in conflict with the Stock Option Agreement and/or the Plan, the terms of
the Stock Option Agreement and/or the Plan shall supersede the information on
this page.
 
 
Date of Grant:
December 2, 2009
   
Name of Optionee:
Fritz Lin
   
Number of Option Shares:
250,000
   
Exercise Price per Share:
$ 0.24
   
Vesting Start Date:
December 2, 2009
   
Type of Option:
o Incentive Stock Option
o Nonstatutory Stock Option
     
Vesting Schedule:
The option shares shall vest on a quarterly basis over 8 (eight) quarters at a
rate of 31,250 shares per quarter.  The first vesting date shall be February 28,
2010.
   
Payment Forms:
By cash, cash equivalents, or Shares owned by the Optionee for at least six
months, and if the Company’s Shares become publicly traded, by “cashless”
exercise, as set forth in the Stock Option Agreement.




--------------------------------------------------------------------------------


 
VIVAKOR, INC.


NONSTATUTORY  STOCK  OPTION AGREEMENT


Optionee: Fritz Lin


19.  
Grant of Stock Option. As of the Date of Grant (identified in Section 19 below),
Vivakor, Inc., a Nevada corporation (the “Company”), hereby grants a
Nonstatutory Stock Option (the “Option”) to the Optionee (identified above), a
director of the Company, to purchase the number of shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), identified in
Section 19 below (the “Shares”), subject to the terms and conditions of this
agreement (the “Stock Option Agreement”) and the Company’s 2008 Incentive Plan
effective February 1, 2008 (the “Plan”), which is hereby incorporated herein in
its entirety by reference. The Shares, when issued to the Optionee upon the
exercise of the Option, shall be fully paid and nonassessable. The Option is not
an “incentive stock option” as defined in Section 422 of the Internal Revenue
Code.



20.  
Definitions. All capitalized terms used herein shall have the meanings set forth
in the Plan unless otherwise specifically provided herein. Section 19 below sets
forth meanings for various capitalized terms used in this Agreement.



21.  
Option Term. The Option shall commence on the Date of Grant (identified in
Section 19 below) and terminate on the date immediately prior to the tenth
(10th) anniversary of the Date of Grant. The period during which the Option is
in effect and may be exercised is referred to herein as the “Option Period.”



22.  
Option Price. The Option Price per Share is identified in Section 19 below.

 
23.  
Vesting. The total number of Shares subject to this Option shall vest in
accordance with the Vesting Schedule (identified in Section 19 below). The
Shares may be purchased at any time after they become vested, in whole or in
part, during the Option Period; provided, however, the Option may only be
exercisable to acquire whole Shares. The right of exercise provided herein shall
be cumulative so that if the Option is not exercised to the maximum extent
permissible after vesting, the vested portion of the Option shall be
exercisable, in whole or in part, at any time during the Option Period.



24.  
Method of Exercise. The Option is exercisable by delivery of a written notice (a
form of which is attached hereto) to the attention of the Chief Financial
Officer of the Company at the address for notices to the Company provided below,
signed by the Optionee, specifying the number of Shares to be acquired on, and
the effective date of, such exercise. The Optionee may withdraw notice of
exercise of this Option, in writing, at any time prior to the close of business
on the business day preceding the proposed exercise date.



25.  
Method of Payment. The Option Price upon exercise of the Option shall be payable
to the Company in full either: (i) in cash or its equivalent, or (ii) subject to
prior approval by the Board of Directors or the Compensation Committee in its
discretion, by tendering previously acquired Shares having an aggregate Fair
Market Value (as defined in the Plan) at the time of exercise equal to the total
Option Price (provided that the Shares must have been held by the Optionee for
at least six (6) months prior to their tender to satisfy the Option Price), or
(iii) subject to prior approval by the Board of Directors or the Compensation
Committee in its discretion, by withholding Shares which otherwise would be
acquired on exercise having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (as determined pursuant to Section 2.3
of the Plan), or (iv) subject to prior approval by the Board of Directors or the
Compensation Committee in its discretion, by a combination of (i), (ii), and
(iii) above. Any payment in shares of Common Stock shall be effected by the
delivery of such shares to the Chief Financial Officer of the Company, duly
endorsed in blank or accompanied by stock powers duly executed in blank,
together with any other documents as the Chief Financial Officer may require. If
the payment of the Option Price is remitted partly in Shares, the balance of the
payment of the Option Price shall be paid in either cash, certified check, bank
cashiers’ check, or by wire transfer.
 
The Board of Directors or the Compensation Committee, in its discretion, may
allow (i) a “cashless exercise” as permitted under Federal Reserve Board’s
Regulation T, 12 CFR Part 220 (or its successor), and subject to applicable
securities law restrictions and tax withholdings, or (ii) any other means of
exercise which the Board of Directors or the Compensation Committee, in its
discretion, determines to be consistent with the Plan’s purpose and applicable
law.
 
As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to or on behalf of the Optionee, in the
name of the Optionee or other appropriate recipient, Share certificates for the
number of Shares purchased under the Option. Such delivery shall be effected for
all purposes when a stock transfer agent of the Company shall have deposited
such certificates in the United States mail, addressed to Optionee or other
appropriate recipient.



2

--------------------------------------------------------------------------------



26.  
Restrictions on Exercise. The Option may not be exercised if the issuance of
such Shares or the method of payment of the consideration for such Shares would
constitute a violation of any applicable federal or state securities or other
laws or regulations, including any such laws or regulations or Company policies
respecting blackout periods, or any rules or regulations of any stock exchange
on which the Common Stock may be listed.



27.  
Termination of Employment. Voluntary or involuntary termination of Employment
and the death or Disability of Optionee shall affect Optionee’s rights under the
Option as follows:



(f) 
Termination for Cause. The vested and non-vested portions of the Option shall
expire on 12:01 am. (Pacific Time) on the date of termination of Employment and
shall not be exercisable to any extent if Optionee’s Employment with the Company
is terminated for Cause (as defined in the Plan at the time of such termination
of Employment).



(g)
Other Involuntary Termination or Voluntary Termination. If Optionee’s Employment
with the Company is terminated for any reason other than for Cause, retirement,
death or Disability (as defined in the Plan at the time of termination of
Employment), then (i) the non-vested portion of the Option shall immediately
expire on the termination date (ii) the vested portion of the Option shall
expire to the extent not exercised within three (3) months after the date of
such termination of Employment. In no event may the Option be exercised by
anyone after the earlier of (A) the expiration of the Option Period or (B) three
(3) months after termination of Employment.



(h)
Death or Disability. If Optionee’s Employment with the Company is terminated by
death or Disability, then the vesting of the Option will be accelerated and the
entire Option shall be 100% vested on the date of termination of Employment and
shall expire 365 calendar days after the date of such termination of Employment
to the extent not exercised by Optionee or, in the case of death, by the person
or persons to whom Optionee’s rights under the Option have passed by will or by
the laws of descent and distribution or, in the case of Disability, by
Optionee’s legal representative. In no event may the Option be exercised by
anyone after the earlier of (i) the expiration of the Option Period or (ii) 365
days after Optionee’s death or termination of Employment due to Disability.



(i) 
Retirement. In the event of termination due to retirement, the vested portion of
the Option shall expire on the earlier of (i) the Option Period or (ii) three
(3) months after the date of retirement, and the unvested portion of the Option
shall expire.



(j)
Change of Control. In the event of a “Change in Control” of the Company (as
defined below) the vesting of the Option will be accelerated and the entire
Option shall be 100% vested as of the date immediately preceding a Change in
Control and the Option may be accelerated and the Option shall otherwise be
affected as provided in the Plan at such time. For the purposes of this
Agreement, a “Change in Control” of the Company shall include any event as
defined in the Plan, and the Board has determined that pursuant to
Section 6.7(f) of the Plan, a “Change in Control” of the Company shall also
include any other event that constitutes a “Change in Control” of the Company as
defined in the Optionee’s Termination Agreement with the Company.



28.  
Non-Qualification as an Incentive Stock Option. The Optionee understands that
the Option is not intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code. The Optionee further understands and agrees,
that neither the Company nor the Board of Directors or the Compensation
Committee shall be liable or responsible for any additional tax liability
incurred by the Optionee because this Option is not an “incentive stock option”
within the meaning of the Code.



29.  
Independent Legal and Tax Advice. Optionee acknowledges that the Company has
advised Optionee to obtain independent legal and tax advice regarding the grant
and exercise of the Option and the disposition of any Shares acquired thereby.



30.
Reorganization of Company. The existence of the Option shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Shares or the rights thereof, or the dissolution
or liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 
3

--------------------------------------------------------------------------------


 
31.
Adjustment of Shares. In the event of stock dividends, spin-offs of assets or
other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, appropriate adjustments shall be made to the terms and provisions of
this Option as provided in the Plan.



32.
No Rights in Shares. Optionee shall have no rights as a stockholder in respect
of the Shares until the Optionee becomes the record holder of such Shares.



33.
Investment Representation. Optionee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Moreover, any stock
certificate for any Shares issued to Optionee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion. Optionee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Shares
hereunder to comply with any law, rule or regulation that applies to the Shares
subject to the Option.

 
34.
No Guarantee of Employment. The Option shall not confer upon Optionee any right
to continued Employment with the Company or any subsidiary or affiliate thereof.



35.
Withholding of Taxes. This Option is subject to and the Company shall have the
right to take any action as may be necessary or appropriate to satisfy any
federal, state, or local tax withholding obligations, including at the Board of
Directors or the Compensation Committee’s discretion, to make deductions from
the number of Shares otherwise deliverable upon exercise of the Option in an
amount sufficient to satisfy withholding of any federal, state or local taxes
required by law.



36.
General.



(i) 
Notices. All notices under this Agreement shall be mailed or delivered by hand
to the parties at their respective addresses set forth beneath their signatures
below or at such other address as may be designated in writing by either of the
parties to one another. Notices shall be effective upon receipt.



(j) 
Shares Reserved. Company shall at all times during the Option Period reserve and
keep available under the Plan such number of Shares as shall be sufficient to
satisfy the requirements of this Option.



(k)
Nontransferability of Option. The Option granted pursuant to this Agreement is
not transferable other than by will, the laws of descent and distribution or by
a qualified domestic relations order (as defined in Section 414(p) of the
Internal Revenue Code). The Option will be exercisable during Optionee’s
lifetime only by Optionee or by Optionee’s legal representative in the event of
Optionee’s Disability. No right or benefit hereunder shall in any manner be
liable for or subject to any debts, contracts, liabilities, obligations or torts
of Optionee.



(l) 
Amendment and Termination. No amendment, modification or termination of the
Option or this Agreement shall be made at any time without the written consent
of Optionee and Company.



(m) 
No Guarantee of Tax Consequences. The Company and the Board of Directors or the
Compensation Committee make no commitment or guarantee that any federal or state
tax treatment will apply or be available to any person eligible for benefits
under the Option. The Optionee has been advised and been provided the
opportunity to obtain independent legal and tax advice regarding the grant and
exercise of the Option and the disposition of any Shares acquired thereby.



(n) 
Severability. In the event that any provision of this Agreement shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Agreement, and
the Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had not been included herein.



(o) 
Supersedes Prior Agreements. This Agreement shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
the Optionee regarding the grant of the Options covered hereby.



(p) 
Governing Law. The Option shall be construed in accordance with the laws of the
State of Nevada without regard to its conflict of law provisions, to the extent
federal law does not supersede and preempt Nevada law.



4

--------------------------------------------------------------------------------


 
19.
Definitions and Other Terms. The following capitalized terms shall have those
meanings set forth opposite them:



(a) 
Optionee:     Fritz
Lin                                                             



(b) 
Type of Option:     Nonstatutory Stock
Option                                              



(c)
Date of Grant:     December 2,
2009                                                                   



(d) 
Vesting Start Date:     December 2,
2010                                                           



(e)
Shares:  250,000 shares of the Company’s Common Stock.



(f)
Option Price: $0.24  per Share                                .



(g)
Vesting Schedule: Options for Shares shall vest as follows:
 
The option shares shall vest on a quarterly basis over 8 (eight) quarters at a
rate of 31,250 shares per quarter.  The first vesting date shall be February 28,
2010.

 
Decided by resolution of the Board of Directors


 
 
IN WITNESS WHEREOF, the Company has, as of December 2, 2009, caused this Stock
Option Agreement to be executed on its behalf by its duly authorized officer,
and Optionee has hereunto executed this Stock Option Agreement as of the same
date.




 

VIVAKOR, INC. OPTIONEE     By:                
                                                          Title:
____________________________________ Fritz Lin         Address for Notices to
the Company: Address for Notices to Optionee:     2590 Holiday Rd., Suite 100
_________________________________ Coralville, IA  52241
_________________________________

 
5

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE AND COMMON STOCK PURCHASE AGREEMENT




Vivakor, Inc.
2590 Holiday Road, Suite 100
Coralville, IA  52241
Attn:  Chief Financial Officer


 
Re:
Exercise of Nonstatutory Stock Option

 
Dear Sir or Madam:


Pursuant to the Nonstatutory Stock Option Agreement dated December 2, 2009  (the
“Stock Option Agreement”), I hereby elect to purchase _____________ shares of
the Common Stock of the Company (“Common Stock”) at the aggregate exercise price
of $____________.  I enclose the following documents (check all that are
applicable):
 
o
My check in the amount of $___________.

 
o
Other
(specify):                                                                                                           .

 
The Common Stock is to be issued and registered in the name(s) of:
 
___________________________________
 
___________________________________
 
I understand that there may be tax consequences as a result of the purchase or
disposition of the Common Stock, I have consulted with any tax consultant I
desired to consult, and I am not relying on the Company for any tax advice. I
understand that my exercise is governed by my Nonstatutory Stock Option
Agreement and agree to abide by and be bound by its terms and conditions. I
represent that the Common Stock is being acquired solely for my own account and
not as a nominee for any other party, or for investment, and that I will not
offer, sell or otherwise dispose of any such Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or the securities laws of any state.
 
Dated:  ___________________, 200_.

_____________________________________
    (Signature)
 
_____________________________________
    (Please Print Name)
 
_____________________________________
_____________________________________
    (Address)
 
6

--------------------------------------------------------------------------------

 